Title: To John Adams from Joan Derk van der Capellen tot den Pol, 31 March 1782
From: Capellen tot den Pol, Joan Derk, Baron van der
To: Adams, John



Zwol ce 31 Mars 1782
Monsieur

Les Magistrats de Deventer ont pris Jeudi au Soir une Resolution dans les formes pour recevoir Votre Excellence en qualité de Ministre plenipotentiaire des 13 Etats Unis de L’Amerique. Vendredi au matin la requete des Citoiens de cette Ville a été presentée et les Magistrats ÿ ont repondus qu’ils avoient deja pris la Resolution mentionnée. La ville de Campen, a ce que j’ai été informé, est tres bien disposée. Elle a accroché Son consentement pour les impots a la conclusion d’un Traité de Commerce avec l’Amerique. Une Requete presentée a Zwol a operé une Resolution de presser de la part de cette ville le comitté, chargé de l’examen des Memoires de Votre Excellence, de donner Son preavis afin d’en faire un point de deliberation dans la Ville meme. Ceci est assez Constitutionel, mais tire trop en longueur. C’est pourquoi j’ai taché de faire voir la necessité de Suivre l’exemple de Deventer et de donner ordre au Deputés de la Ville a la Diete de Se declarer immediatement pour l’Independance etc. et j’ai de l’esperance que mes efforts reussiront. Mais je crains les Nobles. Ces viles Creatures ont ici la moitié de la Regence. J’espere neammoins que les Requetes qui Se preparent a la Campagne, auront quelque influence Sur eux. Les Predicateurs même commencent a les appuier. Un d’eux a prié le Bon Dieu aujourdhui: Qu’il veuille benir les efforts du Peuple!
Le Demon Aristocratique a encore joué Son role a Zwol meme Les Corps de Metier qui Sont nombreux ici et des centaines des citoiens desiroient de signer aussi la Requete; mais quelques uns a qui leur orgeuil inspire l’idée d’une Superiorité, qui n’existe pas, refusoient de signer Si cela dut Se faire par une foule et l’on fut obligé d’avoir de la deference pour eux. Je ne Suis pourtant pas eloigné de conseiller a ces gens de Signer une requete Separée et je crois que mon conseil a quelque influence Sur eux. L’on commence a crier ouvertement que cest plus que tems de reparer le tort qu’on m’a fait et de me readmettre a l’assemblée. Mon attachement a l’Amerique et ma conduite dans l’affaire de la Brigade Ecossoise m’ont rendu cher au jeux de mes concitoiens qui Sentent a present combien il auroit été dangereuse et nuisible Si la Republique S’eut laissé entrainer insensiblement par l’angleterre a Se ranger de Son coté, comme l’on avoit projetté de faire par le moien de cette demande insidieuse. La Province de Gueldre S’assemble le 16 Avril. Je Suis bien faché que ce ne Soit pas plus tot et j’ai l’honneur d’etre avec bien de respect de Votre Excellence Le tres humble et tres obeissant Serviteur

Capellen de Pol

